Citation Nr: 0002203	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  96-31 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for hepatitis.  


ATTORNEY FOR THE BOARD

V. Marletta, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1953 to 
September 1955.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in February 1996 by  the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

REMAND

Initially, the Board notes that because the purpose of this 
remand is to clarify a diagnosis made by a VAMC physician, a 
finding as to whether the veteran's claim is well grounded is 
not required.

The veteran in this case submitted to VA Medical Center 
(VAMC) examinations in December 1995 and January 1996.  The 
examination reports therefrom include a hepatitis profile and 
the results from a liver function test.  The hepatitis 
profile indicates that the veteran tested positive for 
antibodies to both hepatitis type A and hepatitis type B.  
The examination results as related by Dr. Jose Cianchini in a 
January 19, 1996 report indicate objective findings as 
follows:  "There is no stigma of chronic liver disease.  No 
asterixis, no jaundice.  Examination of the abdomen: [s]oft, 
depressible, not tender, there is no hepatosplenomegaly, no 
ascites."  However, he renders a final diagnosis of 
"Hepatitis type A."  Because it lacks the appropriate 
medical expertise, the Board cannot competently reconcile the 
above findings and diagnosis in its determination of whether 
the veteran has a current disability.  For this reason, the 
Board finds that a supplemental interpretation of the 
December 1995 and January 1996 VAMC examination results is 
required to further consider the veteran's appeal.  

Accordingly, this case is remanded for the following 
development:

1.  The RO should request from Dr. 
Cianchini at the San Juan, Puerto Rico 
VAMC an interpretation of the veteran's 
December 1996 and January 1997 hepatitis 
profile and liver function test results, 
with specific attention to the question 
of whether the veteran at that time 
sustained active hepatitis type A.

2.  If Dr. Cianchini is unavailable, the 
RO should request that another qualified 
physician at the San Juan, Puerto Rico 
VAMC interpret the aforementioned test 
results.  The RO should advise said 
physician that he or she may, at his/her 
discretion, retest the veteran to 
determine the extent of any liver 
pathology.  

3.  The RO is to advise the veteran, if 
appropriate, that failure to report for a 
scheduled VA examination without showing 
good cause may have an adverse affect 
upon his claim, to include the possible 
denial thereof.

4.  Following completion of all requested 
actions, the RO should review the claim 
and determine whether service connection 
can now be granted for hepatitis.  If the 
decision remains in any manner adverse to 
the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case and with a 
reasonable period of time within which to 
respond thereto.  The case should then be 
returned to the Board for further 
appellate consideration, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  However, the veteran need take no action on this 
matter unless requested to do so.  No inferences as to a 
final disposition of the veteran's claim should be drawn from 
this REMAND.

		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

